DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's claim set filed 1/3/2020 remains under consideration. Claims 1, 3 and 6-7 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 6-7 remain rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (U.S. PGPUB 20050043819) in view of Hudson et al (2004, Tissue Engineering, 10(9/10): 1346 – 1358) and Fansa et al (2000, Muscle & Nerve, 23(8): 1227 – 1233).
Schmidt discloses a nerve graft comprising ruptured cells, sulfobetaine-10 and no anionic detergent (same as agitating the nerve graft in 125 mM sulfobetaine-10, 10 mM phosphate and 50 mM sodium for 15 hours) (see paragraph [0073]).  Specifically, Schmidt discloses that “The nerve tissue was cut into 15 mm segments and placed in a 15 ml conical tube filled with deionized distilled water. All washing steps were carried out at 25°C with agitation. After 7 hours, the water was aspirated and replaced by a solution containing 125 mM sulfobetaine-10 (SB-10), 10 mM phosphate, and 50 mM sodium. The nerves were agitated for 15 hours.” (paragraph [0073]). Schmidt discloses that the tissue graft comprises intact extracellular matrix structures (paragraph [0011]).  Schmidt also discloses that the tissue graft is non-immunogenic (see paragraph [0036]). Schmidt teaches that the graft is stored sterile before use (see claim 35)
Schmidt does not teach that the graft is frozen or that only amphoteric detergents are present.
Hudson teaches methods of making non-immunogenic acellular nerve grafts using only one detergent, including sulfobetaine-10 individually (see abstract, Table 1 and page 1347). Hudson teaches amphoteric and nonionic detergents scored higher than anionic and cationic detergents at preserving the extracellular matrix of the nerve grafts (see col. 1 on page 1352). Hudson teaches that of all the detergents tested, sulfobetaine-10 individually was among the most effective for making nerve grafts with basal lamina preservation (see Table 2 and col. 2 on pages 1349 and 1352). Hudson teaches that freeze–thaw cycles are known to be a useful method for creating acellular nerve grafts (see col. 1 on page 1347). 
Fansa teaches that nerve grafts can be stored frozen for later use (see abstract).
It would have been obvious to combine Schmidt with Hudson and Fansa to freeze Schmidt’s nerve graft treated only with SB-10 detergent. A person of ordinary skill in the art would have had a reasonable expectation of success in freezing Schmidt’s nerve graft treated only with SB-10 detergent because Fansa teaches that nerve grafts can be stored frozen for later use and Hudson establishes that grafts can be made with SB-10 as the only detergent. A person of ordinary skill in the art would have been motivated to freeze Schmidt’s nerve graft treated only with SB-10 detergent because Fansa teaches that nerve grafts can be stored frozen for later use and Hudson also teaches that freeze thawing can be useful in making nerve grafts.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.	
Regarding the instant Claim 6 recitation “wherein the tissue graft has neurite- promoting activity,” M.P.E.P. § 2112 recites, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.  See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that who discovered the properties of a composition is immaterial to the composition’s patentability, since the composition was the same and, therefore, has necessarily always possessed all of its inherent properties). Since the product of Schmidt in view of Hudson and Fansa is the same as the claimed product, the product of Schmidt in view of Hudson and Fansa also appear to have the same inherent properties as the claimed product.
Claims 1, 3 and 6-7 remain rejected under 35 U.S.C. 103 as being unpatentable over Hudson et al (2004, Tissue Engineering, 10(9/10): 1346 – 1358) in view of Fansa et al (2000, Muscle & Nerve, 23(8): 1227 – 1233).
Hudson teaches methods of making non-immunogenic acellular nerve grafts using only one detergent, including sulfobetaine-10 individually (see abstract, Table 1 and page 1347). Hudson teaches amphoteric and nonionic detergents scored higher than anionic and cationic detergents at preserving the extracellular matrix of the nerve grafts (see col. 1 on page 1352). Hudson teaches that of all the detergents tested, sulfobetaine-10 individually was among the most effective for making nerve grafts with basal lamina preservation (see Table 2 and col. 2 on pages 1349 and 1352). Hudson teaches that freeze–thaw cycles are known to be a useful method for creating acellular nerve grafts (see col. 1 on page 1347). 
Hudson does not teach that the graft is sterile frozen.
Fansa teaches that nerve grafts can be stored sterile frozen for later use (see abstract and page 1229).
It would have been obvious to combine Hudson and Fansa to sterile freeze Hudson’s nerve graft treated only with SB-10 detergent. A person of ordinary skill in the art would have had a reasonable expectation of success in sterile freezing Hudson’s nerve graft treated only with SB-10 detergent because Fansa teaches that nerve grafts can be sterile frozen for later use. A person of ordinary skill in the art would have been motivated to sterile freeze Hudson’s nerve graft treated only with SB-10 detergent because Fansa teaches that nerve grafts can be stored frozen for later use and Hudson also teaches that freeze thawing can be useful in making nerve grafts.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.	
Regarding the instant Claim 6 recitation “wherein the tissue graft has neurite- promoting activity,” M.P.E.P. § 2112 recites, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.  See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that who discovered the properties of a composition is immaterial to the composition’s patentability, since the composition was the same and, therefore, has necessarily always possessed all of its inherent properties). Since the product of Hudson in view of Fansa is the same as the claimed product, the product of Hudson in view of Fansa also appear to have the same inherent properties as the claimed product.
Response to Arguments
Applicant's arguments filed 2/14/2022 have been fully considered but they are not persuasive. 
Applicant highlights that Schmidt’s method also involves the use of an anionic detergent along with SB-10 and SB-16, and alleges that this distinguishes Schmidt’s graft from the claimed graft. However, the rejections above cite to Hudson for teaching that SB-10 can be used alone without any other detergents. Therefore this argument is not persuasive. 
Applicant alleges that Hudson teaches away from the use of SB-10 alone because Hudson teaches an optimal processing technique which includes the anionic detergent Trition X-200 along with SB-10. Applicant also highlights statements wherein Hudson teaches that while the amphoteric and nonionic detergents scored higher at preserving the extracellular matrix, that the cationic and anionic detergents were more effective at removing cellular components, and that Triton X-200 was most capable of chemically decellularizing nerve tissue. However, while Hudson teaches one optimized protocol using a combination of detergents for decellularization, Hudson also teaches, and exemplifies, that individual detergents including SB-10 can be used to make a nerve graft. Specifically, the rejections above cite to Hudson at col. 2 on page 1352 wherein Hudson states: “[o]f all  the  detergents  tested,  those  with  the  five  high-est total effectiveness scores are reported, along with their individual  scores  for  each  category  (Table  2)”. The rejection also cites to Table 2 which is reproduced below.

    PNG
    media_image1.png
    388
    891
    media_image1.png
    Greyscale

As shown in Table 2 of Hudson and as stated in the publication, SB-10 scored higher than detergents such as Triton X-200 at preserving the extracellular matrix, and the only category that Triton X-200 scored higher in was in axon removal. Therefore even though Hudson highlights that a combination of the detergents is an optimized protocol for enhanced decellularization combined with preserving the extracellular matrix, Hudson specifically exemplifies that SB-10 alone can also be effective in making a nerve graft material. It is further noted that the claimed nerve graft material is not “decellularized” but rather the claims limit to the graft comprising ruptured cells. Therefore Hudson’s teaching of the inclusion of Triton X-200 for more effective at removal cellular components, does not teach away from the use of SB-10 alone to make a nerve graft comprising ruptured cells. While applicant states in their arguments that Hudson teaches Triton X-200 is “critical”, nowhere does the Hudson reference state such, and as shown in Table 2 above, Hudson shows that SB-10 alone is effective.
	Applicant alleges unexpectedly superior results in nerve growth using grafts made with SB-10 or SB-16 compared to Triton X-200, citing to the examples in the specification. As an initial matter, it is noted that none of these examples use a nerve graft that is frozen in SB-10 or SB-16, which is the claimed product. The only freezing steps in the examples is either before of after treatment with the detergent, with steps of washing out the detergent taking place prior to the freezing step. Furthermore, the applicant cannot show unexpected results without showing first what is expected, and the applicant does not relate any of the results in the specification to any prior art. The prior art teaches that Triton X-200 and SB-10 do not produce identical grafts, so the fact that applicant found they do not produce identical grafts in not surprising. Additionally, since the claims are drawn to a product and not a method of nerve growth, the results in the specification do not render the claimed product unexpected. Therefore this argument is not persuasive.  
	Applicant allege the secondary reference Fansa does not remedy the alleged deficiencies in Hudson. However, as applicant’s arguments above were not persuasive, this argument is not persuasive. 
Conclusion
No claims are free of the art. No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.A.M/            Examiner, Art Unit 1653                                                                                                                                                                                            /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653